Case: 19-14111    Date Filed: 09/03/2020   Page: 1 of 2



                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-14111
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 1:06-cr-00031-WLS-TQL-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

ROBERT DOCTRIE,

                                                         Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Georgia
                    ________________________

                           (September 3, 2020)
              Case: 19-14111     Date Filed: 09/03/2020   Page: 2 of 2



Before WILSON, NEWSOM and LUCK, Circuit Judges.

PER CURIAM:

      Richard Greenberg, counsel for Robert Doctrie in this appeal from his

supervised release revocation, has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Doctrie’s revocation and new sentence are

AFFIRMED.




                                          2